DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MATTHEW R. TUCKER,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D16-0395 & 4D16-0396

                               [July 6, 2017]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jack Schramm Cox, Judge; L.T. Case Nos.
502015CF006115A & 502015CF006027A.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.